        Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

EDRIN ALLEN                                                                         PLAINTIFF

V.                               CASE NO. 2:20-cv-132-BSM

GIBBS FERGUSON, in his official capacity as
City Attorney for McGehee; LARRY ALLEN,
in his official capacity as Sheriff for Desha County;
SARAH FARRAR-PHILLIPS, in her official
capacity as Chief Clerk of the 27th State District Court
(McGehee Department); and HENRY PENNY                                           DEFENDANTS


             AMENDED AND SUBSTITUTED ANSWER OF GIBBS FERGUSON

       COMES NOW, Separate Defendant, Gibbs Ferguson, in his official capacity, by and

through undersigned counsel, and for his Amended and Substituted Answer, herein states:

        1.     Paragraph 1 of Plaintiff’s Complaint merely states that Plaintiff is brining this

lawsuit under 42 U.S.C. § 1983, and as such no response is necessary. However, to the extent that

this Court deems a response necessary, Separate Defendant denies any and all allegations of

wrongdoing alleged.

        2.     Paragraph 2 of Plaintiff’s Complaint contains legal conclusions, and as such no

response is necessary. To the extent a response is deemed necessary, Separate Defendant denies

the same.

        3.     Separate Defendant denies that Plaintiff is entitled to the relief requested in

Paragraph 3 of Plaintiff’s Complaint due to his complete denial of any and all wrongdoing alleged.

                                JURISDICTION AND VENUE

        4.     Paragraph 4 of Plaintiff’s Complaint is jurisdictional in nature, thus no response is

necessary. To the extent that a response is deemed necessary, Separate Defendant denies the same

due to his complete denial of any and all wrongdoing alleged.

                                                 1
         Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 2 of 13




        5.     Paragraph 5 of Plaintiff’s Complaint is jurisdictional in nature, thus no response is

necessary. To the extent that a response is deemed necessary, Separate Defendant denies the same

due to his complete denial of any and all wrongdoing alleged.

        6.     Paragraph 6 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same due to his complete denial of any and all wrongdoing alleged.

                                            PARTIES

        7.     Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 7 of Plaintiff’s Complaint, therefore, they are denied.

        8.     Separate Defendant admits that he is the City Attorney for the City of McGehee,

however specifically denies that he is elected pursuant to Ark. Code Ann. § 14-43-314. Separate

Defendant also specifically denies that he has the authority to prosecutor misdemeanor offenses

that occur within the municipality of McGehee in the name of the State of Arkansas. Separate

Defendant denies the remaining allegations contained in Paragraph 8 of Plaintiff’s Complaint and

any and all wrongdoing alleged.

        9.     Separate Defendant admits that Larry Allen is the Sheriff of Desha County,

Arkansas. Separate Defendant is without sufficient knowledge or information to admit or deny the

remaining allegations contained in Paragraph 9 of Plaintiff’s Complaint, therefore they are denied.

        10.    Separate Defendant admits that Sarah Farrar-Phillips is the Chief Clerk for the

McGehee Department of the Desha County District Court. Separate Defendant is without sufficient

knowledge or information to admit or deny the remaining allegations contained in Paragraph 10

of Plaintiff’s Complaint, therefore they are denied.




                                                 2
         Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 3 of 13




        11.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph1 11 of Plaintiff’s Complaint, therefore it is denied.

                                  FACTUAL ALLEGATIONS

                    FACTS RELATING TO PLAINTIFF EDRIN ALLEN

        12.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 12 of Plaintiff’s Complaint, therefore it is denied.

        13.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 13 of Plaintiff’s Complaint, therefore it is denied.

        14.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 14 of Plaintiff’s Complaint, therefore it is denied.

        15.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 15 of Plaintiff’s Complaint, therefore it is denied.

        16.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 16 of Plaintiff’s Complaint, therefore it is denied.

        17.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 17 of Plaintiff’s Complaint, therefore it is denied.

        18.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 18 of Plaintiff’s Complaint, therefore it is denied.

        19.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 19 of Plaintiff’s Complaint, therefore it is denied.

        20.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 20 of Plaintiff’s Complaint, therefore it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.



                                                 3
         Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 4 of 13




        21.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 21 of Plaintiff’s Complaint, therefore it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        22.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 22 of Plaintiff’s Complaint, therefore it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        23.    Separate Defendant states that Exhibit A speaks for itself. To the extent that any

wrongdoing is alleged in Paragraph 23 of Plaintiff’s Complaint, Separate Defendant denies said

allegations.

        24.    Separate Defendant states that Exhibit A speaks for itself. To the extent that any

wrongdoing is alleged in Paragraph 24 of Plaintiff’s Complaint, Separate Defendant denies said

allegations.

        25.    Separate Defendant states that Exhibit A speaks for itself. To the extent that any

wrongdoing is alleged in Paragraph 25 of Plaintiff’s Complaint, Separate Defendant denies said

allegations.

        26.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 26 of Plaintiff’s Complaint, therefore, it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        27.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 27 of Plaintiff’s Complaint, therefore, it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.




                                                 4
         Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 5 of 13




        28.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 28 of Plaintiff’s Complaint, therefore, it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        29.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 29 of Plaintiff’s Complaint, therefore, it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        30.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 30 of Plaintiff’s Complaint, therefore, it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        31.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 31 of Plaintiff’s Complaint, therefore, it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        32.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 32 of Plaintiff’s Complaint, therefore, it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        STATUTORY BACKGROUND REGARDING “CRIMINAL EVICTION”

        33.    Paragraph 33 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        34.    Paragraph 34 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.




                                                 5
        Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 6 of 13




        35.   Paragraph 35 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        36.   Paragraph 36 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        37.   Paragraph 37 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        38.   Paragraph 38 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        39.   Paragraph 39 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        40.   Paragraph 40 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        41.   Paragraph 41 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.




                                              6
         Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 7 of 13




        42.    Paragraph 42 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        43.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 43 of Plaintiff’s Complaint, therefore it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        44.    Paragraph 43 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        45.    Paragraph 44 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        46.    Paragraph 46 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        47.    Paragraph 47 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        48.    Paragraph 48 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.




                                                 7
        Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 8 of 13




        49.   Paragraph 49 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        50.   Paragraph 50 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        51.   Paragraph 51 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

                                        COUNT ONE

                 Violation of Due Process Clause of Fourteenth Amendment

        52.   Paragraph 52 of Plaintiff’s Complaint merely incorporates by reference all the

preceding paragraphs of Plaintiff’s Complaint, therefore, no response is necessary. To the extent

a response is deemed necessary, Separate Defendant denies any and all wrongdoing alleged.

        53.   Paragraph 53 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        54.   Paragraph 54 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        55.   The allegations contained in Paragraph 55 of Plaintiff’s Complaint do not seem to

be aimed at Separate Defendant. Regardless, Separate Defendant is without sufficient knowledge




                                               8
        Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 9 of 13




or information to admit or deny the allegations contained in Paragraph 55 of Plaintiff’s Complaint.

Separate Defendant specifically denies any and all wrongdoing alleged.

        56.    The allegations contained in Paragraph 56 of Plaintiff’s Complaint do not seem to

be aimed at Separate Defendant. Regardless, Separate Defendant is without sufficient knowledge

or information to admit or deny the allegations contained in Paragraph 56 of Plaintiff’s Complaint.

Separate Defendant specifically denies any and all wrongdoing alleged.

                                         COUNT TWO

           Violation of Procedural Due Process Under the Arkansas Constitution

        57.    Paragraph 57 of Plaintiff’s Complaint merely incorporates by reference all the

preceding paragraphs of Plaintiff’s Complaint, therefore, no response is necessary. To the extent

a response is deemed necessary, Separate Defendant denies any and all wrongdoing alleged.

        58.    Paragraph 58 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        59.    Paragraph 59 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        60.    The allegations contained in Paragraph 60 of Plaintiff’s Complaint do not seem to

be aimed at Separate Defendant. Regardless, Separate Defendant is without sufficient knowledge

or information to admit or deny the allegations contained in Paragraph 60 of Plaintiff’s Complaint.

Separate Defendant specifically denies any and all wrongdoing alleged.

        61.    The allegations contained in Paragraph 61 of Plaintiff’s Complaint do not seem to

be aimed at Separate Defendant. Regardless, Separate Defendant is without sufficient knowledge



                                                9
        Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 10 of 13




or information to admit or deny the allegations contained in Paragraph 61 of Plaintiff’s Complaint.

Separate Defendant specifically denies any and all wrongdoing alleged.

                                        COUNT THREE

                           Violation of Constitutional Right to Trial

        62.    Paragraph 62 of Plaintiff’s Complaint merely incorporates by reference all the

preceding paragraphs of Plaintiff’s Complaint, therefore, no response is necessary. To the extent

a response is deemed necessary, Separate Defendant denies any and all wrongdoing alleged.

        63.    Paragraph 63 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        64.    Paragraph 64 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        65.    Paragraph 65 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        66.    Paragraph 66 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

                                        COUNT FOUR

               Violation of the Prohibition of Cruel and Unusual Punishment
                            Under the United States Constitution




                                                10
        Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 11 of 13




        67.    Paragraph 67 of Plaintiff’s Complaint merely incorporates by reference all the

preceding paragraphs of Plaintiff’s Complaint, therefore, no response is necessary. To the extent

a response is deemed necessary, Separate Defendant denies any and all wrongdoing alleged.

        68.    Paragraph 68 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        69.    Paragraph 69 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

        70.    Separate Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 70 of Plaintiff’s Complaint, therefore it is denied. Separate

Defendant specifically denies any and all wrongdoing alleged.

        71.    Paragraph 71 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

                                         COUNTY FIVE

               Violation of the Prohibition of Cruel and Unusual Punishment
                              Under the Arkansas Constitution

        72.    Paragraph 72 of Plaintiff’s Complaint merely incorporates by reference all the

preceding paragraphs of Plaintiff’s Complaint, therefore, no response is necessary. To the extent

a response is deemed necessary, Separate Defendant denies any and all wrongdoing alleged.

        73.    Paragraph 73 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

                                                11
          Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 12 of 13




           74.   Paragraph 74 of Plaintiff’s Complaint contains legal conclusions, thus no response

is necessary. To the extent that a response is deemed necessary, Separate Defendant denies the

same. Separate Defendant specifically denies any and all wrongdoing alleged.

           75.   Separate Defendant denies that Plaintiff is entitled to the relief requested in the

WHEREFORE paragraph of Plaintiff’s Complaint, including sub-paragraphs A-D. Separate

Defendant specifically denies any and all wrongdoing alleged.

           76.   Separate Defendant requests a jury trial on all issues remaining at that time.

           77.   Separate Defendant denies each and every allegation not specifically admitted

herein.

           78.   Separate Defendant reserves the right to plead further upon additional investigation

an discovery, to include an amended answer.

                                   AFFIRMATIVE DEFENSES

          1.     Plaintiff has failed to state facts or a claim upon which relief can be granted.

          2.     Separate Defendant asserts that Plaintiff’s rights were not violated.

          3.     Separate Defendant is entitled to statutory, tort, qualified, and punitive damages

immunity under all applicable doctrines of immunity pursuant to state and federal law including

but not limited to Ark. Code Ann. § 21-9-301.

          4.     Separate Defendant asserts all affirmative defenses listed in Fed. R. Civ. P. 8(c) to

the extent deemed applicable.

          5.     Separate Defendant asserts lack of standing as deemed applicable.

          6.     Separate Defendant asserts that Plaintiff’s alleged injuries did not occur as a result

of any custom, policy or practice of the City of McGehee.




                                                   12
        Case 2:20-cv-00132-BSM Document 13 Filed 07/10/20 Page 13 of 13




       7.      Separate Defendant denies that the City of McGehee can be held liable to Plaintiff

under the theory of respondeat superior.

       8.      Separate Defendant asserts any applicable defenses under the Arkansas Civil

Justice Reform Act.

       9.      Punitive damages are not recoverable against a municipality as a matter of law.

       10.     Separate Defendant reserves the right to plead further herein as may become

necessary after discovery.

       WHEREFORE, Separate Defendant respectfully requests this Court dismiss Plaintiff’s

Complaint against him, and for all other just and proper relief to which there is entitlement.


                                              Respectfully submitted,

                                              SEPARATE DEFENDANT
                                              GIBBS FERGUSON, in his official capacity

                                              Jenna Adams, Ark. Bar No. 2015082
                                              Attorney at Law
                                              P.O. Box 38
                                              North Little Rock, AR 72115
                                              Telephone (501) 978-6115
                                              Facsimile (501) 978-6558
                                              jenadams@arml.org




                                                13
